NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RAVIS M. WILLIAMS,                  )
                                    )
           Appellant,               )
                                    )
v.                                  )                 Case Nos.     2D15-4639
                                    )                               2D16-2574
STATE OF FLORIDA,                   )
                                    )                     CONSOLIDATED
           Appellee.                )
___________________________________ )

Opinion filed February 15, 2017.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Ravis M. Williams, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             The circuit court's order in case 2D15-4639 is affirmed. The petition for

writ of habeas corpus in case 2D16-2574 is denied.



SILBERMAN, CRENSHAW, and SALARIO, JJ., Concur.